DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 16, 30, 32-33, and 35 is acknowledged. 

The amendment to the Claims overcomes all claim rejections.


Election/Restrictions
Claims 16 and 30 are allowable. The restriction requirement between Inventions I, II, III, IV, V, and VI, as set forth in the Office action mailed on 11/29/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/29/2017 is withdrawn.  Claims 19-22, 24-29, and 34-35, directed to Inventions I, II, III, IV, V, and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an ablation probe comprising a tubular element adapted for conducting a carrier fluid in a substantially laminar flow, said tubular element is configured for allowing to contact the material sample locally around the aperture in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 30, the prior art of record, taken either alone or in combination, fails to disclose or render obvious method for aerosol collection from a material sample, the method comprising: providing a tubular element having an aperture defined in a central portion, the tubular element being configured for allowing to contact 
Regarding Independent Claim 35, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an ablation probe comprising a tubular element adapted for conducting a carrier fluid in a substantially laminar flow, said tubular element is configured for allowing to contact the material sample locally around the aperture in combination with the rest of the limitations of the above claims.
Claims 17-29, 31-34, and 36 are allowable at lease based upon their dependence on Claims 16, 30, and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877